DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group III (claims 11-19), species 1a (prosthetic), species 3a (shape of figure 8), species 4a (internally located), and species 5e (liner uses different stitches to provide difference in elongation)  in the reply filed on 11/02/22 is acknowledged.  The traversal is on the ground(s) that it is believed that it would not be a burden to search all of the presented inventions.  This is not found persuasive because, as was noted on page 5, mailed 09/16/22, all the presented groups require a different field of search, as “orthotics” and “prosthetics” are classified in different locations. Additionally, searching for different stitches as opposed to stretchy materials are also classified differently. Further, see page 8 mailed 09/16/22 which further details the different searches required for back braces vs. prosthetics, or searching for materials vs. stitches, and the various required shapes.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/22.

Claim Objections
Claims 11-19 are objected to because of the following informalities:  
Claim 11 is objected to since it is believed “low extensibility” should have a hyphen.
Claim 13 is objected to for claiming the proximal region “has a greater longitudinal elongation” than the distal region. Notably, as this is worded, it appears to be claiming that the longitudinal extent of the proximal region is longer than the distal region. However, the specification appears to indicate that reference to elongation is actually referencing the ability of the fabric to elongate. For the purposes of examination, this claim will accordingly be interpreted to mean the proximal region is able to elongate longitudinally more than the distal region.
Claim 14 is objected to for claiming “a locking mechanism region below said distal region housing a locking mechanism” since it isn’t clear whether the locking mechanism region or distal region houses the locking mechanism. For the purposes of examination it will be understood that the locking mechanism region houses the locking mechanism.
Claim 15 is objected to for claiming “said fabric covering in the locking mechanism region” since there is improper antecedent basis for the fabric covering in the locking mechanism region. The locking mechanism region has only been defined as housing a locking mechanism (presumably – see objection to claim 14 above).
Claims 16-17 are objected to for the same reason as claim 11 above.
It is further believed “pressure sensitive” and “pressure tolerant” should include hyphens.
Claim 19 is objected to for the same reasons as claim 11 above. 
The claim also appears to be missing a word in the phrase “a locking mechanism” (e.g. “a locking mechanism region below said distal region, where the locking mechanism region houses a locking mechanism”. 
Appropriate correction is required. Remaining claims are objected to for depending on an objected claim.

Drawings
The drawings are objected to because the title for figure 6g appears to be on the wrong page.  
Further the following claimed subject matter isn’t shown: the fabric material extending up to 6 inches from the open proximal end.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Notably, the claims refer to areas of a residual limb, which is a part of the human body.

Specification
The disclosure is objected to because of the following informalities: the specification lacks support for any recitation of the fabric covering  “extending up from the closed distal end up to six inches from the open proximal end”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, since the specification doesn’t indicate what materials each element in the invention is, and since the specification doesn’t discuss which stitches might create a higher/lower elongation.
Addressing now the Wands factors: 
Addressing now the "Wands" factors (MPEP 2164.01 (a)).
(A) The breadth of the claims: The claims are wide in scope as they are simply drawn to a “prosthetic liner” with a gel layer, fabric covering with “a knitting style”, and a low extensibility material located therein.
(B) The nature of the invention: The invention is directed towards any prosthetic apparatus which includes a liner. 
 (D) The level of one of ordinary skill: The level of ordinary skill in the art would be high, as implant/prosthetic design requires intimate knowledge of biology, biologically compatible materials, medical treatments, structural engineering, sewing/weaving, and engineering mechanics. 
(E) The level of predictability in the art: While the use of prosthetic apparatuses are well-known, there is a wide variety of prosthetics in existence, and each and every part thereof generally has various materials with precisely calculated thicknesses, dimensions, combability characteristics, stretch, cushion, or other mechanical characteristics to provide specific desirable features to a prosthetic. Thus, with so many materials, stitch types, properties, mechanical requirements, compatibility and structural engineering factors at play, the level of predictability in the art is relatively low.  
 (F) and (G) The amount of direction provided by the inventor and the
existence of working examples: The Applicant provides no guidance or direction as to any materials that might be useable as this “low extensibility” material, and doesn’t have any examples as to what even constitutes a “low extensibility” material (e.g. what constitutes a high vs. low extensibility material?). Applicant hasn’t given any examples or lists of materials which can reduce extensibility of a liner made of an elastomer and (any type of) fabric. The Examiner notes that not only has the Applicant failed to give any examples of what the low extensibility material might be, it also fails to discuss what styrene-based elastomer and what fabric might be in use.  Additionally, Applicant hasn’t given any comparison between any stitch type. While [0062] lists a few “typical” stitch types that are “used solely in the distal region..so as to differentiate the elongation found in the proximal region”, the specification hasn’t given any indication of what type of stitch might be used in the proximal region that would not provide stretch. As best as the Examiner understands, most of the common stitches are used in the distal region, but no unusual or alternative stitches are mentioned that can be used in the proximal region. There are accordingly no working examples of the different stitches. 
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The level of experimentation required to create or make a liner made of any styrene-based elastomer, any fabric, and any “material” in the world which would reduce longitudinal stretch of the elastomer/fabric combination is incredibly high. Notably, the specific elastomer and fabric are not discussed, and so have extreme variations. Further, the thickness of each material would contribute substantially to the amount of longitudinal stretch the non-reinforced liner might have. Additionally, the Applicant hasn’t indicated whether the fabric and elastomer are even co-extensive throughout the entirety of the liner, making the variations already exceptionally large. Thus, the person of ordinary skill is already disadvantaged since the range of longitudinal stretch even among these permutations is so great, and they would be required to calculated and test the stretch themselves. 
Next, when any material (metal, polymer, ceramic, gel, organic, non-organic) is chosen with any level of thickness must be chosen on top of all this, to weigh requirements of mechanical properties in addition to compatibility, flexibility, and now extensibility, the amount of experimentation already required is beyond substantial. This hasn’t even accounted for any specific treatments whatever material is chosen might undergo to change those material properties, stiffness, or extensibility, nor the wide variety of methods of attachment which could further alter extensibility (suturing, thermoplastic melting, adhesives, etc.). 
Additionally, regarding the various stitches which are not disclosed as being useful in the proximal end which have a higher elongation than the distal region stitches mentioned in [0062], the level of experimentation would be exceptionally high. The number of types of stitches that are used (commonly or uncommonly or uniquely) must be exceptional. Attempting to determine what type of different stitch might be useable in the proximal end as compared to those listed in the distal end, specifically due to their stitch (e.g. as opposed to the looseness of the stitching or materials being used within the stitch) would require exceptional experimentation, which might be endless. 
The conclusion for both of these features is that the Applicant does not have enough information in their specification for a person of ordinary skill to make and or recreate this invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite for claiming the fabric covering “extending up from the closed distal end up to six inches from the open proximal end”. There are a variety of ways to interpret this. For example, the fabric covering extends upward from the closed distal end and stops 6 inches from the open proximal end; the fabric covering extends from the closed distal end anywhere less than 6 inches from the open proximal end. The specification does not elaborate on this issue to help guide the Examiner, and doesn’t appear to mention this feature at all. Drawings are also not shown to include any dimensions, and this makes it unclear whether this is supported by the specification/drawings as well. Accordingly, it isn’t clear on how to reject the subject matter of the claims. 
Claims 14-15 are indefinite since they claim there is a locking mechanism region below the distal region housing a locking mechanism, the “fabric covering in the locking mechanism region” being thicker than the fabric covering in the distal region. Notably, claim 11 has already identified the distal region (which presumably includes the closed distal end of the fabric covering). It is accordingly unclear how the fabric covering can now include a closed distal end of a tubular shape, and additionally now include a locking mechanism region which also includes the fabric covering, but is somehow located below the closed distal end of the fabric covering. It appears either the distal end is not closed (e.g. so the locking mechanism region includes the closed distal end) or the locking mechanism fabric is not a part of the fabric covering. The specification does not make this clear. 
Claim 19 is rejected for the same reason as claims 11 and 14-15 above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldorsson et al. (US 20150057763 A1) hereinafter known as Halldorsson in view of Fay (US 6231617 B1) further in view of Doddroe et al. (US 20110208321 A1) hereinafter known as Doddroe.
Regarding claim 11 Halldorsson discloses a prosthetic liner comprising:
a fabric covering having an open end and a closed distal end ([0007]; Figure 1 item 10, with open end 34 and closed end 36) knit into a tubular shape ([0008]continuously knit; [0001] tubular), the fabric having a proximal region (e.g. top region) and a distal region (e.g. bottom region), wherein the distal region is stitched such that it has a low longitudinal elongation ([0055]-[0056] the proximal end first stitch has greater longitudinal elongation than the distal region; ) and is stitched differently from the proximal region ([0044] different knit patterns are used to stitch the different regions; see also [0053]-[0055] which describes the stitches);
an elastomeric gel layer (Figure 1 item 30; [0031] silicone is an elastomeric gel) residing on the interior surface of the fabric ([0031] the liners have silicone inside, with the textile cover forming the outer periphery ); and
a low extensibility material ([0031] reinforcement layer) in between the gel and fabric ([0031] intermediate to the inner and outer surfaces of the liner body),
but is silent with regards to the low-extensibility material being one-piece, and its extent/width, and 
the distal region stitching resulting in the elongation being 0-30%.
However, regarding claim 11 Fay teaches wherein a reinforcement, low-extensibility material (abstract: arms are made of a longitudinally non-stretchable material) can be formed of a single-piece (Figure 5a item 30), and extend up from the closed distal end of a liner (Figure 4 item 30) up to 6 inches from the open proximal end (although it is uncertain what this means (see 112b rejection above), it is believed Column 6 lines 37-43 of Fay teaches that the arms can extend the entire way up the side (e.g. up to the open proximal end), as well as be truncated (e.g. within 6 inches of the proximal end, or more than 6 inches from the proximal end). Since it isn’t clear how the claim is intended, the Examiner understands Fay to teach (or at a minimum) render obvious either interpretation.) Halldorsson and Fay are involved in the same field of endeavor, namely prosthetic liner systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner of Halldorsson so that the reinforcement material was formed from a single-piece and extends upward form the closed distal end as is taught by Fay as a known shape of a reinforcement material. The Examiner respectfully understands any known reinforcement shaped material would be equally obvious. See MPEP 2143 (I)(B).  The courts have held that the simple substitution of one known element for another to obtain predictable results in a prima facie case of obviousness. 
Further, regarding claim 11 Doddroe teaches wherein a strip of material designed to prevent longitudinal stretchability is present on a liner, it should have a width of 1.5-8 inches ([0053]). Halldorsson and Doddroe are involved in the same field of endeavor, namely liners which adjust axial elongation. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner of the Halldorsson Fay Combination so that the width of the reinforcement material lies between 0.5-4 inches as is taught by Doddroe in order to ensure the material can provide enough axial stability to the liner while still allowing some flexibility for the liner to stretch and accommodate a residual limb. It has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  
Further, regarding claim 11, Halldorsson teaches that the less axially elongating region elongates 50-70%, or alternatively 125-175% ([0014]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the elongation range of the less axially stretching region (e.g. the distal end region) so that it has an axial elongation of less than 50% (e.g. 30%), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, Halldorsson already identifies the axial elongation being manipulated by the type of stitch used, and thus the adjustment of this elongation according to need is considered obvious to the person of ordinary skill.
Regarding claim 12 the Halldorsson Fay Doddroe Combination teaches the liner of claim 11 substantially as is claimed,
wherein Halldorsson further discloses the distal region is knit using a stitching is a weft stitch (Figure 6 shows weft stitching).
Regarding claim 13 the Halldorsson Fay Doddroe Combination teaches the liner of claim 11 substantially as is claimed,
wherein Halldorsson further discloses the proximal region has a greater longitudinal elongation than the distal region ([0055]-[0056]).
Regarding claims 16-17 the Halldorsson Fay Doddroe Combination teaches the liner of claim 11 substantially as is claimed,
wherein Halldorsson further discloses the fabric exhibits greater longitudinal elongation in pressure-sensitive areas of a residual limb and lower longitudinal elongation in pressure-tolerant areas of a residual limb ([0055]-[0056] the distal end is understood to be pressure-tolerant, and proximal portions are considered pressure-sensitive. See also [0039], [0045], [0049]-[0050], and [0006]).

Claims 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldorsson, Fay, and Doddroe as is applied above, further  in view of Laghi (US 8357206 B2). 
Regarding claim 14 the Halldorsson Fay Doddroe Combination teaches the liner of claim 11 substantially as is claimed,
wherein Halldorsson further discloses a locking mechanism region below the distal region ([0045] reinforced distal end which includes a connection 22 for attaching to a prosthetic),
and wherein Fay further teaches the presence of a region for connecting to a prosthetic (see Figure 3 item 13 distal attachment plate),
and wherein Doddroe further teaches a locking mechanism region below the distal region ([0016] locking liner with a docking element),
none of the above listed prior art explicitly and specifically discusses a locking mechanism. While it is believed to be inferred throughout each and every applied reference, the Examiner also references Laghi who teaches that liners are connected to their prosthetic socket/device by a locking mechanism (Column 7 lines 35-38). Halldorsson and Laghi are involved in the same field of endeavor, namely prosthetic liners. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner of the Halldorsson Fay Doddroe Combination so that the connection mechanisms of the prior art connected to the prosthetic devices with a locking mechanism as is taught by Laghi in order to prevent the socket from falling off the liner and providing a prosthetic which does not come disconnected unless desired, which would otherwise present a safety issue.
Regarding claim 15 the Halldorsson Fay Doddroe Laghi Combination teaches the liner of claim 14 substantially as is claimed,
wherein the Combination further teaches the fabric in the locking mechanism region is thicker than the fabric in the distal region (notably, see Halldorsson [0038] which indicates the stiffness of the fabric can be tailored by virtue of its multiple (e.g. thicker) fabric. See also [0050] in which the desirability of having the end section be stiffer for providing support in the joint along the axial direction of the sleeves).
Regarding claim 19 the Halldorsson Fay Doddroe Combination teaches the liner of claim 11 substantially as is claimed,
wherein Halldorsson further discloses a locking mechanism region below the distal region ([0045] reinforced distal end which includes a connection 22 for attaching to a prosthetic),
wherein Halldorsson further discloses the fabric in the locking mechanism region is thicker than the fabric in the distal region ([0038] which indicates the stiffness of the fabric can be tailored by virtue of its multiple (e.g. thicker) fabric. See also [0050] in which the desirability of having the end section be stiffer for providing support in the joint along the axial direction of the sleeves),
and wherein Fay further teaches the presence of a region for connecting to a prosthetic (see Figure 3 item 13 distal attachment plate),
and wherein Doddroe further teaches a locking mechanism region below the distal region ([0016] locking liner with a docking element).
However, none of the above listed prior art explicitly and specifically discusses a locking mechanism. Accordingly, see the rejection to claim 14 above and its reasoning for modification in view of Laghi.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldorsson, Fay, and Doddroe as is applied above in view of Laghi et al. (US 20100274363 A1) hereinafter known as Laghi ‘363.
Regarding claim 18 the Halldorsson Fay Doddroe Combination teaches the liner of claim 11 substantially as is claimed,
but is silent with regard to the gel being a styrene-based polymer.
However, regarding claim 18  Laghi ‘363 teaches that styrene-based polymers are useable as elastomeric materials for prosthetic liners ([0035]). Halldorsson and Laghi ‘363 are involved in the same field of endeavor, namely prosthetic liners. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner of the Halldorsson Fay Doddroe Combination so that it’s gel material was styrene-based as is taught by Laghi ‘363 since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/14/22